Citation Nr: 1543956	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO.

The Board remanded this matter in May 2015 for the purpose of obtaining an opinion from a VA examiner regarding the etiology of the Veteran's bilateral hearing loss.  The Veteran underwent a new VA examination with respect to his hearing loss in July 2015 and the examiner provided the requested opinion.  The Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Sensorineural hearing loss is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  He asserts that exposure to acoustic trauma during his military service caused his current hearing loss.  

Here, the first two elements of the Veteran's claim (in-service event and current disability) are met by competent evidence.  See March 2015 Board Hearing Transcript (discussing in-service noise exposure); September 2011 Private Opinion Letter (noting bilateral hearing loss); June 2011 Private Audiological Evaluation (documenting thresholds of 40 decibels, bilaterally, at 4000 Hertz); February 2015 Private Audiological Evaluation (documenting thresholds of over 40 decibels at 3000 and 4000 Hertz in the left ear and at 4000 Hertz in the right ear); 38 C.F.R. § 3.385 (providing, in relevant part, that VA will consider impaired hearing to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater).

The remaining question is whether there is a causal nexus between the in-service noise exposure and the Veteran's current bilateral hearing loss.  The Board will first review the medical evidence.

Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold for results recorded prior to November 1, 1967, are contained in the parentheses.

At the Veteran's August 1963 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
-5 (10)
5 (10)

Speech recognition testing was not performed.  The Veteran scored 15/15 in both ears on the whispered voice test.

The Veteran's May 1967 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)

Speech recognition testing was not performed.

Service treatment records are silent for any complaints of or treatment for hearing loss.  These records contradict the Veteran's statement in October 2008 that his hearing loss was discovered at discharge and his November 2008 statement that he had been treated during service for bilateral hearing loss.

A November 2002 VA primary care new patient evaluation indicated that the Veteran had high frequency hearing loss, but no ringing in his ears.  The record does not contain the results of the audiological testing, if any, on which that diagnosis was based.

A July 2008 private audio examination indicates hearing loss in both ears "for five years or more."  Audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
40
LEFT
15
20
15
25
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear, though it is not clear which word list was used.

The private audiologist did not provide any opinion regarding the etiology of the diagnosed hearing loss.

Audiological testing during a January 2009 VA examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
35
LEFT
10
15
10
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

The examiner opined, in full:  "The Veteran does not have disabling hearing loss or tinnitus.  Since his audiogram was completely normal at discharge there is no evidence of military noise induced hearing loss."

On a June 2011 private audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
40
LEFT
20
20
20
30
40

Speech audiometry revealed speech recognition ability of 100 percent in both ears, though it is not clear what word list was used.

In September 2011, the private audiologist provided an opinion regarding the etiology of the Veteran's bilateral hearing loss:  

"I feel that his current condition may have been caused by exposure to his history [sic] of loud aircraft noise.  He reported that the noise from the aircraft engine was approximately 130-140 dB.  He also reported that he was exposed to this aircraft noise during the four years in the military service.  It is likely that his hearing levels will become progressively worse over time."

Another private audiologist from the same practice evaluated the Veteran in February 2015.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
35
LEFT
30
30
25
20
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear, though it is not clear from the report which word list was used.

Most recently, on the authorized audiological evaluation in July 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
35
45
LEFT
20
20
20
30
45

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.

The July 2015 VA examiner noted that there was no "permanent positive threshold shift [during service] greater than normal measurement variability at any frequency between 500 and 6000 Hz" in either ear.  Moreover, she opined that there was a less than fifty percent (50%) probability that the Veteran's bilateral hearing loss was related to in-service noise exposure.  She noted the lack of any "significant changes in hearing thresholds greater than normal measurement, during military service" and the lack of any record of complaint or treatment for hearing loss during service.  She also cited relevant medical literature (a 2006 Institute of Medicine report) that concluded "it is unlikely that...delayed effect [from noise exposure] occur."

Analysis

The Board finds that the Veteran did not have sensorineural hearing loss upon discharge from service.  In fact, the first diagnosis of sensorineural hearing loss appears to have been made well after service (as documented in November 2002 VA treatment records), though it is not clear whether even at that point the mild hearing loss did not constitute a disability for VA purposes.  See 38 C.F.R. § 3.385; January 2009 VA Examination (diagnosing bilateral hearing loss, but not sufficiently severe to be considered disabling for VA purposes); but see July 2008 Private Audiological Examination (indicating thresholds of 40 decibels at 4000 Hz in both ears, which is the line between disabling and non-disabling hearing loss).  The Board acknowledges the Veteran's 2008 contentions that he was diagnosed with hearing loss during his active service, but the Board finds the documented in-service audiological testing to be more probative of his actual hearing acuity.

Because the Veteran's bilateral hearing loss was not diagnosed or manifest to a compensable degree within one year of the Veteran's separation from service, service connection may not be presumed on that basis.  See 38 C.F.R. §§ 3.307, 3.309(a).

In addition, as discussed above, service connection for a sensorineural hearing disability may be established by showing a continuity of symptomatology because the VA treats sensorineural hearing loss as an organic disease of the nervous system.  38 C.F.R. §§ 3.303(b), 3.309(a); M21-1MR III.iv.4.B.12.a; see also Walker, 708 F.3d at 1338-39.  However, the evidence of record indicates that the Veteran has not had continuous trouble hearing since service.  The evidence of record indicates that, after service, there was a long delay in the onset of his hearing loss.  See November 2002 VA Progress Note (noting diagnosis of hearing loss for the first time); March 2015 Board Hearing Tr. at pp. 5-6 (testifying that he first sought treatment for his hearing loss in or shortly before 2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in reporting symptoms).  The Board finds that the preponderance of the evidence is against finding that the Veteran has experienced continuous symptoms of hearing loss since his active service and service connection under Section 3.303(b) is not warranted on this record.  Walker, 708 F.3d at 1338-39.

The only remaining avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  

The Board acknowledges the Veteran has submitted for consideration his belief that his hearing disability was caused by in-service noise exposure.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. decreased hearing); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks relevant medical training and whose opinions address a complex acoustic and medical history which includes delayed onset of symptoms, are not competent evidence of the etiology of the Veteran's bilateral hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to medical opinions, the January 2009 VA examiner provided a negative opinion.  However, as discussed in the Board's May 2015 Remand, the rationale was inadequate because it was based solely on the normal discharge examination.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008) (discussing factors that give a medical opinion probative weight).

The record also contains a September 2011 opinion letter from a private examiner, but the etiological opinion is only expressed in terms of possibility rather than probability:  "I feel that his current condition may have been caused by exposure to his history of [sic] loud aircraft noise."  Consequently, the opinion is too speculative to be relied upon to grant the Veteran's claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  The Board assigns it no probative weight.

The only other etiological opinion of record is that of the July 2015 VA examiner.  As summarized above, she based her opinion on the lack of any significant threshold shifts during service, the delayed onset of symptoms, and medical literature suggesting that noise exposure is unlikely to result in delayed onset of symptoms.  The rationale is thorough, based on accurate factual and medical history, and is persuasive in its reasoning.  The Board assigns considerable probative weight to the July 2015 VA examiner's negative opinion.  Nieves-Rodriguez, 22 Vet. App. at 304.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Thus, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions including in March 2008 prior to the initial adjudication of his claim.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has identified any other relevant records not associated with the claims file.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  The Veteran was examined in January 2009 and July 2015 in connection with the claim on appeal.  While the January 2009 opinion was previously found inadequate, the July 2015 examination and opinion are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Moreover, as discussed above, the July 2015 opinion, particularly when viewed in the context of the entire record, contains a thorough rationale based on accurate factual and medical histories.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


